     Case 4:18-cr-02417-RCC-LCK Document 52 Filed 07/12/19 Page 1 of 2




1    JON M. SANDS
     Federal Public Defender
2    WALTER I. GONÇALVES, JR.
     Assistant Federal Public Defender
3    State Bar No. 023659
     407 W. Congress St., Suite 501
4    Tucson, AZ 85701
     Telephone: (520) 879-7500
5    walter_goncalves@fd.org
     Attorney for Defendant
6
7                          IN THE UNITED STATES DISTRICT COURT
8                                 FOR THE DISTRICT OF ARIZONA
9
     United States of America,                              CR18-02417-TUC-RCC (LCK)
10
                     Plaintiff,                             MOTION TO CONTINUE
11                                                        TRIAL AND PLEA DEADLINE
           vs.
12
     Ahmad Suhad Ahmad,                                    (Fourth Request. No Objection)
13
                     Defendant.
14
15         It is expected that excludable delay under Title 18, United States Code,
16   §3161(h)(7)(A) will occur as a result of this motion or an order based thereon.
17
           Defendant, Ahmad Suhad Ahmad, by and through counsel, hereby requests a (45)
18
19   forty-five-day continuance of the plea deadline set for August 2, 2019 and trial date

20   scheduled for August 20, 2019. This request is based on the following:
21
           1. Counsel needs additional time to review disclosure and investigate the case.
22
           2. The ends of justice served by this continuance outweigh the best interests of the
23
                 public and the defendant in a speedy trial, and denial of this request to continue
24               will result in a miscarriage of justice. 18 U.S.C. § 3161(h)(7)(A), (B)(i).
25         3. Assistant United States Attorney Kevin C. Hakala has been contacted and does
26               not oppose this request.
27
28
     Case 4:18-cr-02417-RCC-LCK Document 52 Filed 07/12/19 Page 2 of 2




1          RESPECTFULLY SUBMITTED this 12h day of July 2019.
2                                                 JON M. SANDS
                                                  Federal Public Defender
3
                                                  s/ Walter I. Gonçalves, Jr.
4                                                 WALTER I. GONCALVES, JR.
                                                  Assistant Federal Public Defender
5
6    The above signed does hereby certify that on the above date, he electronically transmitted
     this document to the Clerk’s Office using the CM/ECF System for filing and transmittal of
7    a Notice of Electronic Filing to the following CM/ECF registrants:
8    Beverly K Anderson
     Kevin C. Hakala
9    Assistant U.S. Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
